DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ASHLEY MILTON,
                             Appellant,

                                    v.

                      1951 BRANDYWINE, LCC,
                             Appellee.

                              No. 4D21-331

                         [September 15, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case Nos.
502019CC013677XXXXMB and 502019AP000164CAXXMB.

   Ashley Milton, West Palm Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.